DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1, 3, 10, 13, 16, 18, and 19 are objected to because of the following informalities:  
Claim 1 recites “the ribs”, in line 6, which should read “the plurality of ribs” for consistency purposes.
Claim 3 recites “the ribs”, in lines 3 and 4, which should read “the plurality of ribs” for consistency purposes.
Claim 10 recites “each rib”, in line 2, which should read “each rib of the plurality of ribs” for consistency purposes.
Claim 13 recites “at least one rib”, in line 2, which should read “at least one rib of the plurality of ribs” for consistency purposes.
Claim 16 recites “the ribs”, in line 4, which should read “the plurality of ribs” for consistency purposes.
Claim 18 recites “the ribs”, in line 6, which should read “the plurality of ribs” for consistency purposes.
Claim 19 recites “a signal“, in line 3, which should read “the signal”, since “a signal” was disclosed in claim 18 [which claim 19 depends from].
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazales et al. (US 8382908) [hereinafter Vazales].
Regarding claim 1, Vazales discloses a collet expansion assembly (210) (Figs. 16A-B) with an umbrella structure comprising:
a tube (outer shaft (129)) (Fig. 16A) having a proximal end and a distal end (see Fig. 16A);
a linkage (inner shaft (128)) inside the tube (129) extending between the proximal end and the distal end of the tube (129) (see Fig. 16A);

a mesh connecting to each of the plurality of ribs (col. 32 lines 46-50).
a first handle (handle (150)) (Fig. 5) at the proximal end of the tube (129) (col. 21 lines 3-15);
a second handle (trigger (152)) adjacent to the first handle (150) and attached to the linkage (128) (Fig. 5) (col. 21 lines 17-27);
wherein the second handle (152) (Fig. 5) actuates the plurality of ribs (216) from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the tube (129) (col. 32 lines 35-41).
Regarding claim 2, Vazales discloses wherein the second handle (152) (Fig. 5) actuates the plurality of ribs by longitudinal movement of the linkage (col. 21 lines 17-27 and col. 32 lines 35-41).
Regarding claim 6, Vazales discloses wherein each rib of the plurality of ribs (216) having an atraumatic tip (removal member (132)) (Figs. 16A-B) at the second, proximal, end of each rib (Figs. 16A-B) [note: each rib of the plurality of ribs terminates in one common tip, the removal member (132) and that the claim does not require that each rib of the plurality of ribs has an atraumatic tip that is not shared by the other tips]
Regarding claim 7, Vazales discloses wherein the mesh comprises a plurality of filaments (col. 25 lines 30-34 and col. 32 lines 46-50).
Regarding claim 8, Vazales discloses wherein the filaments are woven (col. 25 lines 33-34).
Regarding claim 10, Vazales discloses wherein each rib (of the plurality of ribs) (216) having at least one filament (removal member (132)) (Fig. 16A) connected to the second, proximal, end of the rib and to the second, proximal, end of another rib of the plurality of ribs (216) (Fig. 16B) [note: the term “filament” is interpreted as thin, flexible element].
Regarding claim 14, Vazales discloses wherein a fluid coupling fitting (side port (140)) (Fig. 4) at the proximal end of the catheter device (col 23 lines 23-27 and col. 43 lines 12-22).
Regarding claim 15, Vazales discloses wherein the tube (outer shaft 128) and the linkage (inner shaft (129)) are flexible (col. 22 lines 29-34 and col. 23 lines 33-37) [note: in para. 0044 of the instant application, the tube can be constructed from similar polymer/plastic materials such as polypropylene, polyethylene, and polyester; in para. 0055 of the instant application, the linkage can be constructed from similar materials such as polypropylene, polyethylene and polyester].
Regarding claim 16, Vazales discloses a collet expansion assembly (210) (Figs. 16A-B) with an umbrella structure comprising:
a linkage (inner shaft (128)) inside the tube (129) extending between the proximal end and the distal end of the tube (129) (see Fig. 16A);
a plurality of ribs (struts or leaves (216)) (Figs. 16A-B) connected to a first connection point (distal tip (130)) (Figs. 16A-B) at the distal end of the tube (129), the ribs (216) having a first , distal, end at the first connection point (130) and a second , proximal, end opposite the first end (Figs. 16A-B);
a mesh connecting to each of the plurality of ribs (col. 32 lines 46-50)
a first handle (handle (150)) (Fig. 5) at the proximal end of the tube (129) (col. 21 lines 3-15);
a second handle (trigger (152)) adjacent to the first handle (150) and attached to the linkage (128) (Fig. 5) (col. 21 lines 17-27);
wherein the second handle (152) (Fig. 5) actuates the plurality of ribs (216) from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the tube (129) (col. 32 lines 35-41).
Regarding claim 17, Vazales discloses wherein the linkage (inner shaft (129)) are flexible (col. 23 lines 33-37) [note: in para. 0055 of the instant application, the linkage can be constructed from similar materials such as polypropylene, polyethylene and polyester].
Regarding claim 18, Vazales discloses a collet expansion assembly (210) (Figs. 16A-B) with an umbrella structure comprising:
a tube (outer shaft (129)) (Fig. 16A) having a proximal end and a distal end (see Fig. 16A);
a linkage (inner shaft (128)) inside the tube (129) extending between the proximal end and the distal end of the tube (129) (see Fig. 16A);
a plurality of ribs (struts or leaves (216)) (Figs. 16A-B) connected to a first connection point (distal tip (130)) (Figs. 16A-B) at the distal end of the tube (129), the ribs (216) having a first , distal, end at the first connection point (130) and a second , proximal, end opposite the first end (Figs. 16A-B);
a mesh connecting to each of the plurality of ribs (col. 32 lines 46-50);
an actuator (trigger (152)) (Fig. 5) at the proximal end of the tube (129) and connected to the linkage (128) (col. 21 lines 17-19);
wherein the actuator  (trigger (152)) (Fig. 5) accepts a signal [force of user manually sliding the trigger (152)] and actuates the plurality of ribs from a retracted position (Fig, 16A) to generally an extended position (Fig. 16B) from the tube (col. 32 lines 35-41) [note: signal, under broadest reasonable interpretation, is defined as a sign or indication that incites an action, per Merriam-Webster Dictionary https://www.merriam-webster.com/dictionary/signal, and that a user can incite action by manually sliding the trigger (152), thereby also sliding the inner shaft (128), to actuate the plurality of ribs from a restricted position to an extended position (col. 21 lines 42-54); further note in the instant application, that the actuator can have a button with which the user creates a signal and that an actuator can include any device for creating mechanical motion from the signal (para. 0076 of instant application)].
Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 20100152519) [hereinafter White].
Regarding claim 1, White discloses an expandable catheter device (Figs. 17A-D) comprising:

a linkage (central rod (131)) inside the tube (128) extending between the proximal end and the distal end of the tube (128) (Fig. 17B) (para. 0089);
a plurality of ribs (expandable arms (123)) (Fig. 17C-D) connected to a first connection point (cap (133)) (Fig. 17A) at the distal end of the tube (128) (Fig. 17A), the ribs of the plurality of ribs (123) having a first end at the first connection point (133) (see Fig. 17C) and a second end opposite the first end (see Figs. 17C-D);
a mesh connecting to each of the plurality of ribs (para. 0087);
a first handle (finger grips (130)) (Fig. 17C) at the proximal end of the tube (128) (Fig. 17A);
a second handle (plunger (132)) (Fig. 17A) adjacent to the first handle (130) (Fig. 17A) and attached to the linkage (131) (Fig. 17C-D) (para. 0089);
wherein the second handle (132) actuates the plurality of ribs (123) from a retracted position (Figs. 17A-B) to generally an extended [expanded] position (Figs. 17C-D)from the tube (128) (para. 0089).
Regarding claim 4, White discloses wherein at least one rib of the plurality of ribs (123) extends from the tube (128) in an arc (see Figs. 17C-D).
Regarding claim 5, White discloses a second connection point on the tube (128) proximal to the first connection point (133) (para. 0089 discloses that the outer tube (128) functions as a manifold and is fixed to retain the proximal ends of the expandable arms (123); therefore, the openings inside tube outer tube (128) forms the second connection; see Fig. 7 of White which illustrates a manifold); wherein at least one rib of the plurality of ribs (123) extends from the first connection point in the arc to the second connection point on the tube (see Figs. 17C-17D) (para. 0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales et al. (US 8382908) [hereinafter Vazales], as applied to claim 1 above, in view of Marchand et al. (US 20170112513) [hereinafter Marchand].
Regarding claim 3, Vazales discloses all of the limitations set forth above in claim 1 including, a first handle (handle (150)) (Fig. 5) at the proximal end of the tube (129) (col. 21 lines 3-15); a second handle (trigger (152)) adjacent to the first handle (150) and attached to the linkage (128) (Fig. 5) (col. 21 lines 17-27); wherein the second handle (152) (Fig. 5) actuates the plurality of ribs (216) from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the tube (129) (col. 32 lines 35-41). However, Vazales fails to disclose a spring between the first handle and the second handle; wherein the spring is in a loaded condition when the ribs are in the extended position and the spring is in an unloaded condition when the ribs are in the retracted position.
Marchand teaches an intravascular instrument comprising a first handle (134) at the proximal end of the tube (outer shaft (138)), a second handle (plunger (154)) adjacent to the first handle (134) and attached to a linkage (inner shaft (200)) (Fig. 2; para. 0090 and 0095); wherein the second handle (154) actuates a thrombus extraction device by moving from a first position (Fig. 2) to a second position (Fig. 3). Marchand further teaches a spring (plunger spring (1209)) between the first handle (134) and the second handle (154) (Fig. 12) [note: the spring is located between the proximal end of the second handle and the distal end of the first handle]; wherein the spring (1209) is in a loaded condition in the second position (Fig, 13) and the spring (1209) is in an unloaded condition when in the first position (Fig. 12) (para. 0133) for the purpose allowing the thrombus extraction device to bias towards the unactuated position (para. 0133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second handles in Vazales to include the spring between the first handle and the second handle, as taught by Marchand, in order to allowing the handle of the device to bias towards the unactuated position, thereby preventing the device from being prematurely actuated (para. 0133).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales et al. (US 8382908) [hereinafter Vazales].
Regarding claim 9, Vazales discloses all of the limitations set forth above in claim 1, including a plurality of ribs (struts or leaves (216)) (Figs. 16A-B) connected to a first connection point (distal tip (130)) (Figs. 16A-B) at the distal end of the tube (129), the ribs (216) having a first , distal, end at the first connection point (130) and a second , proximal, end opposite the first end (Figs. 16A-B). However, the embodiment of Figs. 16A-B of Vazales fails to disclose an end cone at the distal end of the tube (129), however, in the embodiment of Fig. 18B of Vazales the distal tip (130) is shaped into an end cone and has the same function as the distal tip shown in Figs. 16A-B. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the rounded distal tip of embodiment of Figs. 16A-B of Vazales for the cone shaped distal tip of the embodiment of Fig. 18B of Vazales to yield the predictable result of preventing against exposure of the internal structure of the endotracheal tube cleaning device to the biofilm or other potential contaminants within the patient's body (col. 23 lines 39-43).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20100152519) [hereinafter White]).
Regarding claim 11, the embodiment of Figs. 17A-D of White discloses all of the limitations set forth above in claim 4, including wherein at least one rib of the plurality of ribs (123) extends from the tube (128) in an arc (see Figs. 17C-D). However, the embodiment of Figs. 17A-D of White is silent on the material that forms the plurality of ribs.
The embodiment of Figs. 16A-B of White discloses wherein at least one rib of the plurality of ribs (123) (Fig. 16B) comprises shape-memory alloy [White discloses that the inner tube is formed from a shape-memory alloy in order to create the expandable arms (123) (para. 0085)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claims 12 and 13, a different embodiment of White is being relied on as follows: White discloses an expandable catheter device (now relying on embodiment shown in Fig. 11) comprising: 
 a tube (proximal portion (4)) (see Figs. 11 and 3) having a proximal end and a distal end (see Fig. 3); 
a linkage (sliding sleeve (58) which surrounds central tube (19)) (Fig. 11) inside the tube (4) (Figs. 11 and 3) extending between the proximal end and the distal end of the tube (4) (Fig. 11) (para. 0071); 
a plurality of ribs (tubes (8)) (Fig. 11) connected to a first connection point (attachment membrane (44)) (Fig. 11) at the distal end of the tube (4) (Fig. 11), the ribs of the plurality of ribs (8) having a first end at the first connection point (44) (see Fig. 11) and a second end opposite the first end (see Figs.11); 
However, the embodiment of Fig. 11 fails to disclose a mesh connecting to each of the plurality of ribs and is silent on the device having a first handle at the proximal end of the tube; a second handle adjacent to the first handle and attached to the linkage; wherein the second handle actuates the plurality of ribs from a retracted position to generally an extended [expanded] position from the tube.
The embodiment of Fig. 17A-D of White an expandable catheter device (Figs. 17A-D) 
a tube (outer tube (128)) (Fig. 17A) having a proximal end (near finger grips (130)) (Fig. 17A) and a distal end (see Fig. 17A) (para. 0089); a linkage (central rod (131)) inside the tube (128) extending between the proximal end and the distal end of the tube (128) (Fig. 17B) (para. 0089); a plurality of ribs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the embodiment of Fig. 11 of Wolf to include a mesh connecting each of the plurality of ribs in order to help sculpt tissue in the body or surgical cavity as well as include a first handle connected to proximal portion (4) and a second handle connected to sliding sleeve (58) of the embodiment shown in Fig. 17A-D of White in order to provide a means of retracting and expanding the expandable arms during the procedure (para. 0089).
Regarding claim 12, Modified White discloses wherein each rib of the plurality of ribs (8) having a stretcher wire (linkage arm (80)) (Fig. 11) connected at a first end of the stretcher wire (pivot point (87)) (Fig. 11) to a point on the rib of the plurality of ribs (8) between the first end and second end of the rib (pivot point (82)) (Fig. 11) (para. 0075 and 0076); a second end of the stretcher wire (pivot point (83)) (Fig. 11) connected to the linkage (sliding sleeve (58)) (Fig. 11) (para. 0075 and 0076).
Regarding claim 13, Modified White discloses wherein when the catheter device is in the extended position (Fig. 11 of White), at least one stretcher wire (80) presses on at least one rib of the plurality of ribs (tube (8)) causing the arc (see Fig. 11) (para. 0076).

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vazales et al. (US 8382908) [hereinafter Vazales], as applied to claim 18 above, in view of Edmiston et al. (US 20140364941) [hereinafter Edmiston].
Regarding claims 19 and 20, Vazales discloses all of the limitations set forth above in claim 18 including, an actuator (trigger (152)) (Fig. 5) at the proximal end of the tube (129) and connected to the linkage (128) (col. 21 lines 17-19); wherein the actuator  (trigger (152)) (Fig. 5) accepts a signal [created by the user manually sliding the trigger (152)] and actuates the plurality of ribs from a retracted position (Fig, 16A) to generally an extended position (Fig. 16B) from the tube (col. 32 lines 35-41). However, Vazales fails to disclose an input device comprising a button and connected to the actuator that interacts and provides a signal to the actuator.
Edmiston teaches a medical delivery system (100) (Fig. 4) having a distal umbrella structure (see Fig. 8) comprising a tube (delivery catheter (104)) (Fig. 8A) having a proximal end [coupled to handle housing (150)] (shown in Fig. 8A) and a distal end [coupled to medical device (20)] (shown in Fig. 8);  a linkage (actuator shaft (144)) (Fig. 8) inside the tube (104) extending between the proximal end and the distal end of the tube (Fig. 8) (para. 0097) ; a plurality of ribs (face struts (50)) (Fig. 2) connected to a first connection point at the distal end of the tube (see Figs. 2 and 8) , the plurality of ribs (50) having a first [proximal] end at the first connection point (Fig. 2) and a second [distal] end opposite the first end (Fig. 2); an actuator (actuator knob (156)) (Fig. 8A) at the proximal end of the tube (104) and connected to the linkage (144) via. plunger shaft (154) (para. 0098 and 0102); wherein the actuator (156) accepts a signal [from the user pressing the actuator release button; thereby releasing travel stops coupled to the plunger shaft (154) which allows the user to move the actuator knob from a first, proximal, position to a second, distal, position (para. 0106)] and actuates the plurality of ribs (50) from a retracted position (Fig. 8) (para. 0099) to generally an extended position from the tube (104) (Fig. 9) (para. 0100); an input device (handle housing (150)) (Fig. 8A) comprising a button (actuator release button (152)) which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the actuator comprising a trigger coupled to the linkage to expand or retract the plurality of ribs in Vazales to include the actuator comprising a knob and plunger shaft coupled to the linkage to expand or retract the plurality of ribs via. the input device and button [coupled to the tube (104)] of Edmiston in order to provide a regulated method of retraction and deployment of the medical device by pressing the button to lock and unlock the actuator (para. 0106).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771